Opinion issued February 7, 2012
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00110-CR
———————————
IN RE RONALD
WAYNE SCHOFIELD, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Ronald Wayne Schofield, has filed a pro se petition for writ of
mandamus in this Court.  See Tex.
Gov’t Code § 22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  Relator complains that respondent* has not ruled on his motion for
judgment nunc pro tunc to
grant him additional pre-sentence jail time credit.
We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




*         Respondent
is The Honorable David Garner of the 10th District Court, Galveston County,
Texas.  Relator informs us that this
original proceedings arises out of Cause No. 06CR3089, styled State of Texas v. Ronald Wayne Schofield,
10th District Court, Galveston County, Texas, the Honorable David Garner,
presiding.  We affirmed relator’s conviction for the second-degree
felony of failure to register as a sex offender in Schofield v. State, 274
S.W.3d 1, 4 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d).